Pee cubiasi :
This suit is brought to recover tbe sum of #4,181.40, withheld by tbe Treasury Department in paying a judgment rendered by this court iu favor of tbe claimants for tbe proceeds of a quantity of cotton captured by the military forces of the United States, at Mobile, in 1865.
This court has uniformly, whenever the question has been raised, refused to deduct the internal-revenue tax of two cents per pound from the proceeds of cotton sued for; but this is the first opportunity presented for rendering a judgment for an amount withheld. As the case is expressly prepared to test the question before the appellate court, we need not enter upon a discussion of the matter involved, particularly as the further deduction of the tax in cases of this description is forbidden by the Act June 10, 1872, (17 Stat. L., 347, 369, § 6.)
We therefore content ourselves with simply putting thematter in a shape to be finally decided elsewhere, by ordering a judgment to be entered in favor of tbe claimants for the amount demanded.